Citation Nr: 9910165	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, evaluated as 10 percent disabling from 
July 19, 1996, and 40 percent disabling from July 10, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to June 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1996 rating determination by the Newark, New Jersey 
Regional Office (RO) which increased the evaluation for 
lumbosacral strain from noncompensable to 10 percent.  In an 
August 1998 rating decision the evaluation for lumbosacral 
strain was increased to 40 percent from 10 percent.

In a statement from the veteran dated May 4, 1998, she raises 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This matter is 
referred to the RO for action deemed appropriate.


REMAND

The veteran contends that her service-connected back 
disability is more disabling than the current 40 percent 
rating reflects. 

The veteran is currently in receipt of the maximum schedular 
evaluation under Diagnostic Code 5295 for lumbosacral strain.  
Pursuant to Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), 
when a veteran is receiving the maximum rating available for 
limitation of motion, remand is not appropriate in order to 
consider functional loss due to pain and 38 C.F.R. §§  4.40, 
4.45.  Forty percent is also the maximum evaluation for 
limitation of motion of the lumbar spine.  Thus, any failure 
of the July 1998 VA examiner to fully describe such 
functional loss does not mandate a remand for such 
information.  However, in light of the additional development 
of this claim to determine any additional related disability, 
which development is set forth below, on remand, examination 
of the veteran's service-connected back disability should 
include information regarding the extent to which she has 
functional impairment due to pain pursuant to 38 C.F.R. §§ 
4.40, 4.45 (1998).  The matter is discussed at length in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 8 
Vet.App. 417 (1995), both of which are referred to the 
attention of the RO. 

Regarding additional disability affecting the veteran's back, 
the record reflects that she has radicular-type symptoms 
radiating down the back of the legs.  It is unclear whether 
the veteran's service-connected lumbosacral strain is 
manifested by or has resulted in neurological impairment such 
that a rating under the diagnostic code for intervertebral 
disc syndrome is warranted.  The evidence before the Board 
raises the issue of service connection for neurological 
impairment of the back.  This issue is inextricably 
intertwined with the issue on appeal.  The Board is not free 
to exercise its own judgment as to the extent to which 
neurological involvement contributes to the veteran's 
service-connected disability and is precluded, in fact, from 
exercising an opinion on any medical matter.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In order to consider all 
disabling manifestations of the service-connected back 
disorder, the Board finds that neurological examination is 
required prior to appellate disposition.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected back disability since March 
1997.  Copies of complete records should 
be associated with the claims folder.

2.  The veteran should be scheduled for 
neurologic and orthopedic examinations, 
to determine the current manifestations 
and severity of her service-connected 
lumbosacral strain.  All indicated tests 
and studies should be conducted.  The 
veteran's complaints and the clinical 
findings should be recorded in detail.  
On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiners 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected low back disorder and the 
effect of the low back disorder on her 
ability to work.  The reasoning behind 
the conclusions should be stated in full.

The neurologic examiner should express an 
opinion as to the medical probability 
that the service-connected lumbosacral 
strain, is manifested by or has resulted 
in neurological impairment.  The 
neurologic examiner should also 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
neurologist discuss the presence or 
absence of symptoms compatible with 
sciatic neuropathy (and whether these 
symptoms are persistent), characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk and provide a clear 
description of any other neurological 
findings appropriate to the site of any 
diseased discs and the degree of relief 
that the veteran has from these symptoms.  
The neurologic examiner should 
specifically comment on whether the 
radicular symptoms are a manifestation of 
or in any way causally related to the 
service-connected lumbosacral strain.  

The orthopedist should provide an 
accurate assessment of the disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  Limitation of motion should 
be specifically reported in degrees.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  

The claims folder should be provided to 
the examiners for use in the study of the 
veteran's case.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  The issue on appeal 
is set forth on the title page of this 
decision.  The RO should consider the 
inextricably intertwined issue of service 
connection for neurological impairment of 
the back.  Notice of the decision and 
appellate rights should be provided to 
the veteran and her representative.  If 
the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review of all issues which are properly developed 
on appeal.  The veteran need take no action until notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

